Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The order to take the testimony of Scranton, should have specified the notice to be given to the adverse party. A deposition taken upon an order without such notice, where the opposite party has not had reasonable notice, ought not to be read in evidence.
The Court below having exercised its discretion in granting a new trial, and error having intervened, by reason of the admission of the deposition, we will not disturb it.
Order affirmed, with costs.